Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.

Response to Amendment
Claims 1-20 were previously pending in the application.  The amendment filed 02 August 2022 has been entered, and the following has occurred: Claims 1-2, 4-5, 8-9, 11-12, 15-16, & 18 have been amended.  No Claims have been added or cancelled.
Claims 1-20 remain pending in the application.








Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite subject matter within a statutory category as a process (claims 1-7), machine (claims 8-14), and manufacture (claims 15-20) which recite steps of:
receiving, at an event site associated with a mass casualty event, a user input instructing activation of a broadcast notification message system that predetermines a broadcast notification message;
in response to user input, sending the broadcast notification message concurrently to multiple local medical facilities via a network, the broadcast notification message comprising information about the mass casualty event at the event site where the mobile devices are located
receiving from each of the multiple local medical facilities in response to the broadcast notification message, hospital data including available bed count information of any of the multiple local medical facilities and storing the available bed count information of each of the multiple local medical facilities;
storing the available bed count information of each of the multiple local medical facilities in a database accessed via the network the database aggregating the available bed count information received by one of the mobile devices from the at least one of the multiple servers together with other available bed count information added to the database by at least one of:
a computing device of the multiple local medical facilities or another one of the mobile devices;
storing the read patient data in the database, the database generating a count of total patients in each triage category by aggregating the read patient data together with other patient data uploaded in real-time to the database by the mobile devices located at the event site 
updating in real-time a patient tracking board and a hospital tracking display based on the read patient data and the received available bed count information 
wherein the updating comprises:
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category,
wherein the updating enables the multiple local medical facilities to display the at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display; and
displaying, on a user interface of one or more mobile devices, at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display 
These steps of receiving and sending information related to medical facilities such as available bed count, receiving patient data for the plurality of patients, and updating/displaying the information gathered and subsequently using this information to track the outcomes of victims being admitted into local medical facilities, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing human activity by performing the aforementioned method and using the categorized, received information to organize and possibly direct patient/victims of a mass casualty event to a healthcare facility using collected information and generated recommendations, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s behaviors of choosing or routing to a certain medical facility are being effectively managed by the program’s recommendations and, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, & 16-20, reciting particular aspects of how the method of organizing human activity may be performed in the mind but for recitation of generic computer components).  
This judicial exception is integrated into a practical application. In particular, the additional elements integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to limitations which positively recite activation of a broadcast notification system via a user input at a mass casualty site.  As such, the multiple mobile devices acting in tandem and in unison over network implementation amounts to significantly more than the individual devices acting alone (similar to the manner of BASCOM Global Internet v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016)).  That is, the multiple mobile devices work in combination to solve problems that are not solved by a singular mobile device that works alone such as seen in the prior art.  This aspect is specifically described in Applicant’s Specification [0045] which further mentions a technical advantage over conventional systems “since all personnel can view information in real-time.  As a result, further collaboration can occur between the informed groups in real-time.  This is a technical advantage over conventional manual systems that simply come up short in the extremely time sensitive realm of a disaster [or mass casualty event].”  Therefore, the system provides technical advantages or technological improvements over prior art systems and the sum of the multiple mobile devices acting in tandem and in unison amounts to significantly more than the individual devices acting alone.  As such, the Claims are not directed towards the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wyatt et al. (U.S. Patent Publication No. 2004/0243446) in view of Corwin et al. (U.S. Patent Publication No. 2009/0295569) further in view of Abhyanker et al. (U.S. Patent Publication No. 2014/0087780).

Claim 1 – 
Regarding Claim 1, Wyatt teaches a method executed by a plurality of mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the internet constituting a plurality of mobile devices), the method comprising:
receiving, by an input device of the mobile devices, a user input instructing activation of a broadcast notification system that predetermines a broadcast notification message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request);
in response to the user input, activating the broadcast notification system by sending, by a network interface of the mobile devices, the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network to provide an opportunity to respond into the broadcast notification system, the broadcast notification message comprising information about a mass casualty event at an event site where the mobile devices are located (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the internet constituting a plurality of mobile devices; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred;  however, Wyatt does not seem to disclose a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices);
receiving, by the network interface via the network, from at least one of the multiple servers in response to the broadcast notification message, hospital data including available bed count information of any of the multiple local medical facilities (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; however, Wyatt does not seem to disclose a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices and receiving a broadcast notification message via said network interface);
storing the available bed count information in a database accessed via the network the database aggregating the available bed count information received from the at least one of the multiple servers together with other available bed count information added to the database by at least one of (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers):
a computing device of the multiple local medical facilities or another one of the mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.);
storing the read patient data in the database, the database generating a count of total patients in each triage category by aggregating the read patient data together with other patient data uploaded in real-time to the database by the mobile devices located at the event site (See Wyatt Par [0038] also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning the status or triage category of the received patient is being considered in the query for bed statuses at varying medical facilities; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability);
updating in real-time a patient tracking board of the plurality of patients involved in the mass casualty event and a hospital tracking display for the mass casualty event based on the read patient data and the received available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred, constituting a mass casualty event and tracking of patients from the event), wherein the updating comprises:
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time); 
wherein the updating enables the computing device of the multiple local medical facilities to display the at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display based on the multiple local medical facilities accessing the database via the network (See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; See Wyatt Par [0075]-[0076] which discloses the plurality of hospitals, the ambulance services, the emergency services, the fire departments, the emergency personnel, and/or the management personnel being able to obtain the information from the database on the computer network via the website and/or other graphical interface and further the database may be programmed to provide the plurality of hospitals, the ambulance services, the emergency services, etc. with website ID numbers and/or passwords to maintain privacy and/or to change and save the information or patient data inputs into the database; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices, devices which are contained in the plurality of hospitals as shown above in Par [0075]-[0076] of Wyatt); and
displaying, on a user interface of one or more mobile devices, at least some of the aggregated patient data and at least some of the aggregated available bed count information (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).
Wyatt does not explicitly disclose:
reading, by respective data readers of the mobile devices, patient data for each of a plurality of patients involved in a mass casualty event, wherein the read patient data is read from a tag worn or carried by each patient, wherein the read patient data includes a triage category associated with the mass casualty event the triage category comprising at least one of minor or uninjured;
for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient and to at least one of:
the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities;

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an appointment with the facility; See Wyatt Fig. 2, El. 75 & 80 which show sending medical records of the patient involved in the incident to the healthcare facility; See Wyatt Par [0038] which discloses providing the status of arriving patients; See Wyatt Par [0038] which also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning injuries are mild and stable, but too unstable to be treated in alternative healthcare settings such as home, etc. and Wyatt Par [0072]-[0076] describes the data specifically being provided for emergency services for response to a car accident, gun shooting, knife stabbing, medical condition, natural disaster, act of terrorism, crime, fire, or the like;  Wyatt Par [0077] discloses the use of computer networks that may be wireless such as via wireless Ethernet card access, Wi-Fi access of any wireless access which transmits and receives signals in the radio band.  Although most of this limitation is met with the aforementioned, cited portions of Wyatt, Wyatt remains silent on utilizing radio band or wireless implementations, as disclosed in Wyatt Par [0077], to remotely read patient data, i.e. data that relates to triage category and/or other patient data, from a tag worn or carried by each patient such as via RFID.  As such, a reference is needed that discloses the use of a tag or card that which can be worn by the patient, scanned, relate information of the patient to the worn tag, and upload said information in substantially real-time and by reading, patient data for each of a plurality of patients involved in a mass casualty event respective data readers of the mobile devices.

Therefore, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data in substantially real-time (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss; See Corwin Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability) and reading, patient data for each of a plurality of patients involved in a mass casualty event respective data readers of the mobile devices (which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss & Corwin Par [0017]-[0018] specifically disclosing having readers to access patient medical information; See Corwin Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).

Wyatt and Corwin seem to disclose activation of an emergency response system and sending communicating information regarding patients/casualties to a hospital, but do not seem to explicitly disclose a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices and receiving a broadcast notification message via said network interface as given by the following limitation:
activating the broadcast notification system by sending, by a network interface of the mobile devices, the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network to provide an opportunity to respond into the broadcast notification system.
However, Abhyanker Par [0108] discloses multiple client-side devices communicatively coupled with an emergency response server or network such that the web servers operate in concert with each other and operate to provide a set of instructions to said multiple client side devices;  Abhyanker Par [0184] further discloses varying emergency response end users that may receive emergency broadcast data via the emergency response server such as the hospital, police department, etc. and may receive the broadcast data through multiple mobile devices, desktop devices, and/or through cellular telephones; Abhyanker Par [0185]-[0186] also discloses pushing emergency broadcast data to hospitals, neighborhoods, residents, etc., in the geospatial area of the emergency; Abhyanker Par [0126] further discloses being able to provide feedback and/or a communication that the recipient(s) is/are responding to the emergency after the emergency broadcast data has been disseminated constituting providing an opportunity to respond to the broadcast notification system.  The disclosure of Abhyanker is directly applicable to the combined disclosure of Wyatt and Corwin because the disclosures share limitations and capabilities, such as being directed towards emergency response and notification systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wyatt and Corwin which already discloses activation of an emergency response system to further include a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices, receiving a broadcast notification message via said network interface, and providing an opportunity to respond into the broadcast notification system/interface, as disclosed by Abhyanker, because this allows for conglomerated/bi-directional communication that a recipient may be responding to a particular emergency or situation in an area updating parties of interest of the status of the emergency such as seen in Abhyanker Par [0126] which discloses “display[ing] a message saying: "8356 neighbors and two hospitals around a 2.7 radius from you have been notified of your medical emergency." (See Abhyanker Par [0126] & [0185]-[0186])

Claim 2 –
Regarding Claim 2, Wyatt, Corwin, and Abhyanker disclose the method of Claim 1 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
receiving the available bed count information of any of the multiple local medical facilities comprises:
sending a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database and electronic forms being accessed online by the plurality of computers/remote devices and being sent a hyperlink), 
the multiple local medical facilities located in a local area of the event site where the mass casualty event occurred (See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred, constituting a mass casualty event, multiple medical facilities being in the local area, and tracking of patients from the event;  If this is not enough, see Abhyanker Par [0185]-[0186] which discloses pushing emergency broadcast data to hospitals, neighborhoods, residents, etc., in the geospatial area or radius of the emergency); and
receiving the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access the data, hospital resource allocation information, ambulance services, electronic forms, etc.; See Wyatt Par [0024] which discloses the system having a means for inputting information into the database that is actuated via the hyperlink, to input information associated with available beds in the plurality of beds located at that specific medical facility).

Claim 3 – 
Regarding Claim 3, Wyatt, Corwin, and Abhyanker disclose the method of Claim 1 in its entirety.  Wyatt and Corwin disclose a method, further comprising: 
displaying the available bed count information of each of the multiple local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices) and
in response to determining that the available bed count information of a local medical facility is associated with a matching triage category read from a tag and determining that a same local medical facility is the selected one related to a same tag (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category;  See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), reducing the available bed count information of the local medical facility that is associated with the matching triage category (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time, which is understood to constitute reducing available bed count information; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).

Claim 4 –
Regarding Claim 4, Wyatt, Corwin, and Abhyanker disclose the method of Claim 3 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
the broadcast notification message comprises a textual network message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses generating a textual alert concerning the information of the hospitals and the incident that has occurred).


Claim 5 –
Regarding Claim 5, Wyatt, Corwin, and Abhyanker disclose the method of Claim 1 in its entirety.  Wyatt and Corwin disclose a method, further comprising:
receiving additional patient data for each of the plurality of patients by:
displaying a patient tracking form on the user interface of the one or more of the mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.;  See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as patient information, amongst other information as seen in el. 75 ‘contact features’ in Fig. 2; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices); and
receiving user input of the additional patient data using the displayed patient tracking form (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms) and
storing the received additional patient data in the database, which aggregates the additional patient data received by the one or more mobile devices together with additional patient data that was received and uploaded to the database (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers).

Claim 6 –
Regarding Claim 6, Wyatt, Corwin, and Abhyanker disclose the method of Claim 5 in its entirety.  Wyatt and Corwin do not explicitly disclose a method, wherein:
the broadcast notification system predetermines a distribution list for the broadcast notification message, the distribution list identifying the multiple local medical facilities (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification)).
Claim 7 – 
Regarding Claim 7, Wyatt, Corwin, and Abhyanker disclose the method of Claim 1 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
the event site comprises:
a crash site, a government building, a shopping center, or a sports venue (See Wyatt Par [0072] which discloses the mass casualty event comprising one of medical conditions, accidents, crimes, natural disasters, acts of terrorism, acts of war, etc.  See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, car accident scene (crash), etc.)
Claim 8 –
Regarding Claim 8, Wyatt discloses an apparatus comprising:
a display configured to show a user interface (See Wyatt Par [0061]-[0062] which discloses a display and graphical user interface that can be accessed via computer); and
a transceiver (While not a transceiver per se, it is understood via Fig. 1  (See bi-directional arrows which imply transceiving communication type between computers and network) and the embodiments found throughout Wyatt such as Wyatt Par [0052] that discuss transmitting and receiving real-time information regarding beds would constitute the mobile devices );
an input device (While not an “input device” per se, Wyatt Par [0011] discloses the use of a computer and computer network, as well as, inputting information into the database connected by the computer network, constituting a device that receives inputs);
at least one processing device configured to (See Wyatt Par [0050] and Fig. 1 which discloses the use of computers (which inherently contain processors or constitutes a processing device) connected to a computer network to perform the method):
receive, via the input device, a user input instructing activation of a broadcast notification message system that predetermines a broadcast notification message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting activation of a predetermined broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request), wherein activation of the broadcast notification system adds the apparatus to a plurality of mobile devices on which the broadcast notification system is activated (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting activation of a predetermined broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request);
in response to the user input, activate the broadcast notification system by sending, via the transceiver, the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network, to provide an opportunity to respond into the broadcast notification message comprising information about a mass casualty event at an event site where the mobile devices are located (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the internet constituting a plurality of mobile devices; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred)
receive, via the transceiver, via the network, from at least one of the multiple servers in response to the broadcast notification message, available bed count information of any of the multiple local medical facilities (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility);
store the available bed count in a database (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility) accessed via the network, the database aggregating the available bed count information received from the at least one of the multiple servers together with other available bed count information added to the database (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers) by at least one of:
a computing device of the multiple local medical facilities or another one of the mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.);
store the read patient data in the database (See Wyatt Par [0038] also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning the status or triage category of the received patient is being considered in the query for bed statuses at varying medical facilities; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability), the database generating a count of total patients in each triage category by aggregating the read patient data together with other patient data uploaded in real-time to the database by the mobile devices located at the event site (See Wyatt Par [0038] also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning the status or triage category of the received patient is being considered in the query for bed statuses at varying medical facilities; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability);
update in real-time a patient tracking board of the plurality of patients involved in the mass casualty event and a hospital tracking display for the mass casualty event based on the read patient data and the received available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability), wherein the updating comprises:
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category (See Wyatt Par [0038] also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning the status or triage category of the received patient is being considered in the query for bed statuses at varying medical facilities; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed (which is understood to include amount), service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability);
wherein the updating enables the computing device of the multiple local medical facilities to display the at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display based on the multiple local medical facilities accessing the database via the network (See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; See Wyatt Par [0075]-[0076] which discloses the plurality of hospitals, the ambulance services, the emergency services, the fire departments, the emergency personnel, and/or the management personnel being able to obtain the information from the database on the computer network via the website and/or other graphical interface and further the database may be programmed to provide the plurality of hospitals, the ambulance services, the emergency services, etc. with website ID numbers and/or passwords to maintain privacy and/or to change and save the information input into the database; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices, devices which are contained in the plurality of hospitals as shown above in Par [0075]-[0076] of Wyatt); and
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time and storing said data in a database; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability); and
control the display to display at least some of the aggregated patient data and at least some of the aggregated available bed count information at the user interface (See Wyatt Par [0080]  which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).

Wyatt does not explicitly disclose a non-transitory computer readable medium containing instructions that when executed cause at least one processing device of a mobile device to:
a data reader configured to scan and read information from a tag;
read, by a data reader of the mobile device, patient data for each of a plurality of patients involved in a mass casualty event, wherein the read patient data is read from a tag worn or carried by each patient, wherein the read patient data includes a triage category associated with the mass casualty event, the triage category comprising at least one of minor or uninjured;
for each tag from which patient data is read by the mobile device, relating the tag to the triage category of the patient and to at least one of:
the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database or at selected one from among multiple local medical facilities,

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an appointment with the facility; See Wyatt Fig. 2, El. 75 & 80 which show sending medical records of the patient involved in the incident to the healthcare facility; See Wyatt Par [0038] which discloses providing the status of arriving patients; See Wyatt Par [0038] which also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning injuries are mild and stable, but too unstable to be treated in alternative healthcare settings such as home, etc. and Wyatt Par [0072]-[0076] describes the data specifically being provided for emergency services for response to a car accident, gun shooting, knife stabbing, medical condition, natural disaster, act of terrorism, crime, fire, or the like; Wyatt Par [0077] discloses the use of computer networks that may be wireless such as via wireless Ethernet card access, Wi-Fi access of any wireless access which transmits and receives signals in the radio band.  Although most of this limitation is met with the aforementioned, cited portions of Wyatt, Wyatt remains silent on utilizing radio band or wireless implementations, as disclosed in Wyatt Par [0077], to remotely read patient data, i.e. data that relates to triage category and/or other patient data, from a tag worn or carried by each patient such as via RFID.  As such, a reference is needed that discloses the use of a tag or card that which can be worn by the patient, scanned, relate information of the patient to the worn tag, and upload said information in substantially real-time.

Therefore, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data in substantially real-time (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss; See Corwin Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability) and a data a reader configured to scan and read information from a tag and reading, patient data for each of a plurality of patients involved in a mass casualty event respective data readers of the mobile devices (See Corwin Par [0017]-[0018] & [0022] which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss & Corwin Par [0017]-[0018] specifically disclosing having readers to access patient medical information; See Corwin Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).

Wyatt and Corwin seem to disclose activation of an emergency response system and sending communicating information regarding patients/casualties to a hospital, but do not seem to explicitly disclose a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices and receiving a broadcast notification message via said network interface as given by the following limitation:
activating the broadcast notification system by sending, by a network interface of the mobile devices, the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network to provide an opportunity to respond into the broadcast notification system.
However, Abhyanker Par [0108] discloses multiple client-side devices communicatively coupled with an emergency response server or network such that the web servers operate in concert with each other and operate to provide a set of instructions to said multiple client side devices;  Abhyanker Par [0184] further discloses varying emergency response end users that may receive emergency broadcast data via the emergency response server such as the hospital, police department, etc. and may receive the broadcast data through multiple mobile devices, desktop devices, and/or through cellular telephones; Abhyanker Par [0185]-[0186] also discloses pushing emergency broadcast data to hospitals, neighborhoods, residents, etc., in the geospatial area of the emergency; Abhyanker Par [0126] further discloses being able to provide feedback and/or a communication that the recipient(s) is/are responding to the emergency after the emergency broadcast data has been disseminated constituting providing an opportunity to respond to the broadcast notification system.  The disclosure of Abhyanker is directly applicable to the combined disclosure of Wyatt and Corwin because the disclosures share limitations and capabilities, such as being directed towards emergency response and notification systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wyatt and Corwin which already discloses activation of an emergency response system to further include a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices, receiving a broadcast notification message via said network interface, and providing an opportunity to respond into the broadcast notification system/interface, as disclosed by Abhyanker, because this allows for conglomerated/bi-directional communication that a recipient may be responding to a particular emergency or situation in an area updating parties of interest of the status of the emergency such as seen in Abhyanker Par [0126] which discloses “display[ing] a message saying: "8356 neighbors and two hospitals around a 2.7 radius from you have been notified of your medical emergency." (See Abhyanker Par [0126] & [0185]-[0186])

Claim 9 –
Regarding Claim 9, Wyatt, Corwin, and Abhyanker disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus wherein:
receive the available bed count information of any of the multiple local medical facilities comprises, the at least one processing device is configured to:
send a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database an d or electronic forms being access online by the plurality of computers/remote devices and being sent a hyperlink);
the multiple local medical facilities located in a local area of the vent site where the mass casualty event occurred (See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred, constituting a mass casualty event, multiple medical facilities being in the local area, and tracking of patients from the event;  If this is not enough, see Abhyanker Par [0185]-[0186] which discloses pushing emergency broadcast data to hospitals, neighborhoods, residents, etc., in the geospatial area or radius of the emergency); and
receive the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access the data, hospital resource allocation information, ambulance services, electronic forms, etc.; See Wyatt Par [0024] which discloses the system having a means for inputting information into the database that is actuated via the hyperlink, to input information associated with available beds in the plurality of beds located at that specific medical facility).

Claim 10 –
Regarding Claim 10, Wyatt, Corwin, and Abhyanker disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further teach an apparatus, wherein:
the at least one processing device is further configured to:
control the display to display the available bed count information of each of the local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices) and
in response to determining that the available bed count information of a local medical facility is associated with a matching triage category read from a tag and determining that a same local medical facility is the selected one related to a same tag (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category;  See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), reduce the available bed count information of the local medical facility that is associated with the matching triage category (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time, which is understood to constitute reducing available bed count information; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).

Claim 11 –
Regarding Claim 11, Wyatt, Corwin, and Abhyanker disclose the apparats of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus, wherein:
the broadcast notification message comprises a textual network message  (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses generating a textual alert concerning the information of the hospitals and the incident that has occurred)

Claim 12 –
Regarding Claim 12, Wyatt, Corwin, and Abhyanker disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus, wherein the at least one processing device is further configured to:
control the display to display a patient tracking form (See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as patient information, amongst other information as seen in el. 75 ‘contact features’ in Fig. 2 ); and
receive user input of additional patient data using the displayed patient tracking form (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms);
store the received additional patient data in the database, which aggregates the additional patient data received by the one or more mobile devices together with additional patient data that was received and uploaded to the database (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers).

Claim 13 –
Regarding Claim 13, Wyatt, Corwin, and Abhyanker disclose the apparatus of Claim 12 in its entirety.  Wyatt and Corwin do not explicitly disclose an apparatus, wherein:
the broadcast notification system predetermines a distribution list for the broadcast notification message, the distribution list identifying the multiple local medical facilities (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification).

Claim 14 –
Regarding Claim 14, Wyatt, Corwin, and Abhyanker disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further teach an apparatus, wherein:
the event site comprises a crash site, a government building, a shopping center, or a sports venue (See Wyatt Par [0072] which discloses the mass casualty event comprising one of medical conditions, accidents, crimes, natural disasters, acts of terrorism, acts of war, etc.  See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, car accident scene (crash), etc.)

Claim 15 –
Regarding Claim 15, Wyatt discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processing device of a mobile device to:
receive, by an input device of the mobile device, a user input instructing activation of a broadcast notification message system that predetermines a broadcast notification message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; While not an “input device” per se, Wyatt Par [0011] discloses the use of a computer and computer network, as well as, inputting information into the database connected by the computer network, constituting a device that receives inputs; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request) wherein activation of the broadest notification system adds the mobile device to a plurality of mobile devices on which the broadcast notification system is activated (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting activation of a predetermined broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request)
in response to the user input, activate the broadcast notification system by sending, by a network interface of the mobile device, the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities, via a network to provide an opportunity to respond into the broadcast notification system, the broadcast notification message comprising information about a mass casualty event at an event site, where the mobile devices are located (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the internet constituting a plurality of mobile devices; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred;  however, Wyatt does not seem to disclose a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices)
receive, by the network interface via the network, from at least one of the multiple in response to the broadcast notification message, available bed count information of any of the multiple local medical facilities and store the available bed count information of each of the multiple local medical facilities in a database (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; however, Wyatt does not seem to disclose a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices and receiving a broadcast notification message via said network interface);
store the available bed count information in a database accessed via the network (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility), the database aggregating the available bed count information received from the at least one of the multiple servers together with other available bed count information added to the database by at least one of (See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers):
a computing device of the multiple local medical facilities or another one of the mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.);
store the read patient data in the database, the database generating a count of total patients in each triage category by aggregating the read patient data together with other patient data uploaded in real-time to the database by the mobile devices located at the event site (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time and storing said data in a database; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability)
update in real-time a patient tracking board of the plurality of patients involved in the mass casualty event and a hospital tracking for the mass casualty event display based on the read patient data and the received available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred, constituting a mass casualty event and tracking of patients from the event);
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time); 
wherein the updating enables the computing device of the multiple local medical facilities to display the at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display based on the multiple local medical facilities accessing the database via the network (See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; See Wyatt Par [0075]-[0076] which discloses the plurality of hospitals, the ambulance services, the emergency services, the fire departments, the emergency personnel, and/or the management personnel being able to obtain the information from the database on the computer network via the website and/or other graphical interface and further the database may be programmed to provide the plurality of hospitals, the ambulance services, the emergency services, etc. with website ID numbers and/or passwords to maintain privacy and/or to change and save the information or patient data inputs into the database; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices, devices which are contained in the plurality of hospitals as shown above in Par [0075]-[0076] of Wyatt); and
control a display to display at least some of the aggregated patient data and at least some of the aggregated available bed count information (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).

Wyatt does not explicitly disclose a non-transitory computer readable medium containing instructions that when executed cause at least one processing device of a mobile device to:
read, by a data reader of the mobile device, patient data for each of a plurality of patients involved in a mass casualty event, wherein the read patient data is read from a tag worn or carried by each patient, wherein the read patient data includes a triage category associated with the mass casualty event, the triage category comprising at least one of minor or uninjured;
for each tag from which patient data is read by the mobile device, relating the tag to the triage category of the patient and to at least one of:
the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database or at selected one from among multiple local medical facilities,

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an appointment with the facility; See Wyatt Fig. 2, El. 75 & 80 which show sending medical records of the patient involved in the incident to the healthcare facility; See Wyatt Par [0038] which discloses providing the status of arriving patients; See Wyatt Par [0038] which also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning injuries are mild and stable, but too unstable to be treated in alternative healthcare settings such as home, etc. and Wyatt Par [0072]-[0076] describes the data specifically being provided for emergency services for response to a car accident, gun shooting, knife stabbing, medical condition, natural disaster, act of terrorism, crime, fire, or the like; Wyatt Par [0077] discloses the use of computer networks that may be wireless such as via wireless Ethernet card access, Wi-Fi access of any wireless access which transmits and receives signals in the radio band.  Although most of this limitation is met with the aforementioned, cited portions of Wyatt, Wyatt remains silent on utilizing radio band or wireless implementations, as disclosed in Wyatt Par [0077], to remotely read patient data, i.e. data that relates to triage category and/or other patient data, from a tag worn or carried by each patient such as via RFID.  As such, a reference is needed that discloses the use of a tag or card that which can be worn by the patient, scanned, relate information of the patient to the worn tag, and upload said information in substantially real-time.

Therefore, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data in substantially real-time (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss; See Corwin Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability) and reading, patient data for each of a plurality of patients involved in a mass casualty event respective data readers of the mobile devices (which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss & Corwin Par [0017]-[0018] specifically disclosing having readers to access patient medical information; See Corwin Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).

Wyatt and Corwin seem to disclose activation of an emergency response system and sending communicating information regarding patients/casualties to a hospital, but do not seem to explicitly disclose a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices and receiving a broadcast notification message via said network interface as given by the following limitation:
activating the broadcast notification system by sending, by a network interface of the mobile devices, the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network to provide an opportunity to respond into the broadcast notification system.
However, Abhyanker Par [0108] discloses multiple client-side devices communicatively coupled with an emergency response server or network such that the web servers operate in concert with each other and operate to provide a set of instructions to said multiple client side devices;  Abhyanker Par [0184] further discloses varying emergency response end users that may receive emergency broadcast data via the emergency response server such as the hospital, police department, etc. and may receive the broadcast data through multiple mobile devices, desktop devices, and/or through cellular telephones; Abhyanker Par [0185]-[0186] also discloses pushing emergency broadcast data to hospitals, neighborhoods, residents, etc., in the geospatial area of the emergency; Abhyanker Par [0126] further discloses being able to provide feedback and/or a communication that the recipient(s) is/are responding to the emergency after the emergency broadcast data has been disseminated constituting providing an opportunity to respond to the broadcast notification system.  The disclosure of Abhyanker is directly applicable to the combined disclosure of Wyatt and Corwin because the disclosures share limitations and capabilities, such as being directed towards emergency response and notification systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wyatt and Corwin which already discloses activation of an emergency response system to further include a conglomerated activation of the broadcast notification system via a network interface of multiple mobile devices, receiving a broadcast notification message via said network interface, and providing an opportunity to respond into the broadcast notification system/interface, as disclosed by Abhyanker, because this allows for conglomerated/bi-directional communication that a recipient may be responding to a particular emergency or situation in an area updating parties of interest of the status of the emergency such as seen in Abhyanker Par [0126] which discloses “display[ing] a message saying: "8356 neighbors and two hospitals around a 2.7 radius from you have been notified of your medical emergency." (See Abhyanker Par [0126] & [0185]-[0186])

Claim 16 –
Regarding Claim 16, Wyatt, Corwin, and Abhyanker disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a non-transitory computer readable medium, wherein:
the instructions to receive the available bed count information of any of the multiple local medical facilities comprise instructions to:
send a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database an d or electronic forms being access online by the plurality of computers/remote devices and being sent a hyperlink); 
the multiple local medical facilities located in a local area of the event site the mass casualty event occurred (See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred, constituting a mass casualty event, multiple medical facilities being in the local area, and tracking of patients from the event;  If this is not enough, see Abhyanker Par [0185]-[0186] which discloses pushing emergency broadcast data to hospitals, neighborhoods, residents, etc., in the geospatial area or radius of the emergency); and
receive the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access the data, hospital resource allocation information, ambulance services, electronic forms, etc.; See Wyatt Par [0024] which discloses the system having a means for inputting information into the database that is actuated via the hyperlink, to input information associated with available beds in the plurality of beds located at that specific medical facility).

Claim 17 –
Regarding Claim 17, Wyatt, Corwin, and Abhyanker disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a computer readable medium containing instructions that when executed cause the at least one processing device to:
control the display to display the available bed count information of each of the local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices); and
in response to determining that the available bed count information of a local medical facility is associated with a matching triage category read from a tag and determining that a same local medical facility is the selected one related to a same tag (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category;  See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), reduce the available bed count information of the local medical facility that is associated with the matching triage category (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time, which is understood to constitute reducing available bed count information; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).
Claim 18 –
Regarding Claim 18, Wyatt, Corwin, and Abhyanker disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a non-transitory computer readable medium, wherein:
the broadcast notification message comprises a textual network message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses generating a textual alert concerning the information of the hospitals and the incident that has occurred)

Claim 19 –
Regarding Claim 19, Wyatt, Corwin, and Abhyanker disclose the non- transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin teach a non-transitory computer readable medium, further containing instructions that when executed, cause the at least one processing device to:
control the display to display a patient tracking form (See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as patient information, amongst other information as seen in el. 75 ‘contact features’ in Fig. 2 ); and
receive user input of additional patient data using the patient tracking form (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms).

Claim 20 –
Regarding Claim 20, Wyatt, Corwin, and Abhyanker disclose the non-transitory computer readable medium of Claim 19 in its entirety.  Wyatt and Corwin do not explicitly disclose a non-transitory computer readable medium, wherein:
the broadcast notification system predetermines a distribution list for the broadcast notification message, the distribution list identifying the multiple local medical facilities (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification).






















Response to Arguments
Applicant’s arguments filed 02 August 2022 have been fully considered, but they are not persuasive.
Regarding Claim Objections, Applicant argues on pp. 15 of Arguments/Remarks that the newly amended Claim 8 renders the objections moot.  Examiner agrees with Applicant’s arguments.  Therefore, the Claim Objections to Claim 8 have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 15-19 of Arguments/Remarks that the Claims are not directed towards an abstract idea, Methods of Organizing Human Activity. Examiner respectfully disagrees with Applicant’s arguments.  It has been shown above by the Alice/Mayo framework found in the 35 U.S.C 101 rejections section of this Office Action that the previous and newly amended embodiments still fall within the realm of an abstract idea, i.e., Methods of Organizing Human Activity.  The limitations presented amount to Methods of Organizing Human Activity by performing the presented methods and using collected human activity information such as the categorized, received information relating to patients and first responders to organize and possibly direct patient/victims of a mass casualty event to a healthcare facility using collected information and generated recommendations/filtering that is specifically provided by the system, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  Furthermore, the user’s/first responder’s behaviors of choosing or routing to a certain medical facility are being effectively managed by the system’s recommendations and filtering regarding crucial injuries, time to destination, bed availability, etc. and as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain Methods of Organizing Human Activity.  Additionally, because the system automatically performs said Methods of Organizing Human Activity the interaction between the user/first responder, varying hospital facilities/staff, and the victims/patients of the mass casualty event is being automatically managed by the system versus the typical personal behavior or interactions between the entities that would otherwise occur.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract idea.  Therefore, the claim recites an abstract idea, i.e. Methods of Organizing Human Activity, however as further discussed in the ‘35 U.S.C.101 rejections’ section of this Office Action and below, the Claims integrate the recited abstract idea into a practical application.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 19-25 of Arguments/Remarks that the Claims and newly amended limitations add more elements to the claims that integrate the alleged, recited abstract idea into a practical application that imposes a meaningful limit on any recited judicial exception or abstract idea.  Examiner agrees with Applicant’s arguments.  The recited judicial exception is integrated into a practical application. In particular, the additional elements integrate the recited abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to limitations which positively recite activation of a broadcast notification system via a user input one of many multiple mobile devices located throughout a mass casualty site.  As such, the multiple mobile devices acting in tandem and in unison over network implementation amounts to significantly more than the individual devices acting alone (similar to the manner of BASCOM Global Internet v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016)).  That is, the plurality of mobile devices work in combination/tandem to solve problems that are not solved by a singular mobile device that works alone such as seen in the prior art.  This aspect is specifically described in Applicant’s Specification [0045] which further mentions a technical advantage over conventional systems “since all personnel can view information in real-time.  As a result, further collaboration can occur between the informed groups in real-time.  This is a technical advantage over conventional manual systems that simply come up short in the extremely time sensitive realm of a disaster [or mass casualty event].”  Therefore, the system provides technical advantages or technological improvements over prior art systems and the sum of the multiple mobile devices acting in tandem and in unison amounts to significantly more than the individual devices acting alone.  As such, the Claims are not directed towards the abstract idea.  As such, the 35 U.S.C. 101 rejections of Claims 1-20 have been withdrawn.
Regarding 35 U.S.C. 103 rejections of Claims 1-20, Applicant generally argues on pp. 25-30 of Arguments/Remarks that the newly amended limitations in the independent claims overcome the previously set forth 35 U.S.C. 103 rejections from the previous office action over Wyatt in view of Corwin.  Examiner agrees with Applicant’s arguments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Wyatt, in view of Corwin, further in view of newly applied Abhyanker.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections section of this office action and addresses the newly amended limitations such as Wyatt Par [0058]-[0066] which discloses a mass casualty event and multiple medical facilities being in the local area, and tracking of patients from said event, Corwin Par which discloses[0017]-[0018] & [0022] which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss, Corwin Par [0017]-[0018] & [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability via devices that contain card readers, and the newly cited disclosure of Abhyanker.  Accordingly, Claims 1-20 remain rejected under 35 U.S.C. 103 over Wyatt, in view of Corwin, further in view of Abhyanker. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nicholson et al. (U.S. Patent Publication No. 2015/0040685) discloses a system for automatically communicating with local hospitals and/or medical services following a car or vehicle impact and communicating patient data associated with the user of said car or vehicle during impact;
Wright et al. (U.S. Patent Publication No. 2015/0356257) discloses a system for obtaining anonymous ID data associated with a resident of an assisted living facility, such that trigger notifications can automatically be sent to local medical facilities for assisting with the resident being monitored upon an event taking place, and further being able to issue update notifications and links to hospitals and/or third parties regarding the status of said resident/patient;
Cosentino et al. (U.S. Patent Publication No. 2013/0082837) discloses a system allowing individuals to request emergency assistances such that a remote care system may forward information to the emergency services to provide first responders with additional information regarding the individual(s) for increased communication and assistance between first responders and the individual;
Brown et al. (U.S. Patent Publication No. 2015/0288819) discloses a system for aiding emergency response such as receiving data corresponding to a geographical location of a plurality of data sources such that early detection, early reporting, early response, transit, communication, etc. can be facilitated for emergency medical services;
Daniel et al. (U.S. Patent Publication No. 2015/0179038) discloses a system for rapid assessment and deployment of aid solutions in response to disasters such that hospitals, first responders, etc., in a local area relative to a disaster can be notified of said disaster while communicating information regarding the subjects involved in the disaster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is (571) 270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        10/20/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3626